DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawing Objections
	In light of the newly filed drawings, the examiner has withdrawn the drawing objection.

Specification Objections
	In light of the newly filed amendments to the specification, the examiner has withdrawn the objection to the specification.

112 Rejections
	The amendments filed on 04/23/2022 obviate the 112 rejection issued in the final rejection dated 03/16/2022. The examiner has withdrawn the rejection.

103 Rejections
	The examiner has issued new rejections in view of the newly submitted amendments on 04/23/2022. Discussion of this rejection is presented below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20050172398 issued to Smith in view of French Patent No. 3027219 issued to Gotti.

Regarding claim 1,
	Smith discloses a smart bed or mattress (Smith: FIG. 8) for reducing pressure ulcers (Smith: [0002]) comprising: a bed or mattress which is configured to support a resting person; (Smith: FIG. 8) at least one electromagnetic motor; (Smith: [0055] “Note that the motors for belts 245-280 are designed to lie above the tensioners for straps 205-240.” See also [0054] “Turning again to FIG. 3, in a preferred embodiment a plurality of tensioners (e.g., electrical motors or pneumatic cylinders, etc.) will be provided for the tightening and loosening of the straps 205-280.”) wherein the middle layer further comprises a first set of flexible straps which span the bed or mattress in a head-to-foot direction; (Smith: FIG. 8 (865) spans in a head-to-foot direction, the examiner notes that while the invention highlights that the straps are “inelastic” [0096] has listed materials used for the straps which include “silk” nylon webbing” “cotton” etc. which exhibit some form of flexibility) wherein a first subset of straps comprises one or more straps selected from the first set; (Smith: FIG. 8 (865) has multiple straps that span in the head-to-foot direction) wherein straps in the first subset have a taut configuration with a first length spanning the bed or mattress and a slack configuration with a second length spanning the bed or mattress; (Smith: [0069] “Then, for example with respect to pressure point 830, it is likely that straps 860 and 865 bear most of the weight. Thus, preferably those straps would be loosened and others in the vicinity would be tightened. For example, straps 850, 885, 870, and 875 would be likely candidates for tightening. Of course, strap 880--which is proximate to the straps that are targeted for tightening--also passes in the vicinity of support point 825 and normally it would be loosened to help relieve pressure on the support point.” Wherein the examiner notes that the straps have a slack and a taut configuration via a motor or tightening mechanism.) wherein the second length is greater than the first length; (Smith: [0069] this would be inherent since as the straps are tightened the length of the straps is decreased as more of the strap is wound into the motor and the second length is more because more strap is available outside the motor thus increasing the length of the strap.)  wherein straps in the first subset are moved from the taut configurations to the slack configurations, or vice versa, (Smith: [0069]) by one or more motors selected from the at least one motor; (Smith: [0069] states that “the instant invention would be suitable for use on a chair, or on a bed or other support surface”  which means that the motor used for a chair support would be applied to a bed support despite the motor being absent from the disclosure in the embodiment and drawings) wherein different first subsets are selected at different times to create low-pressure areas with different sizes and/or locations on the bed or mattress; (Smith: [0069] “Assume that a patient is resting on bed 800 and that there the attached strap sensors have detected six pressure points 805, 810, 815, 820, 825, and 830 which might correspond to a patient's shoulders, hips, and heels, respectively. Then, for example with respect to pressure point 830, it is likely that straps 860 and 865 bear most of the weight. Thus, preferably those straps would be loosened and others in the vicinity would be tightened.” Wherein the straps make low-pressure areas at different locations on the bed where sensors determine that loosening is needed) and wherein the selection of straps in the first subset is based at least partly on predetermined timing, a position of the person's body, analysis of camera images, data from infrared sensors, data from stretch sensors, and/or data from pressure sensors; (Smith: [0069] talks about the straps having sensors see FIG. 8 (805, 810, 815 820, 825, 830) and wherein the middle layer further comprises a second set of flexible straps which span the bed or mattress in a direction perpendicular to the head-to-foot direction; (Smith: FIG. 8 (860) has multiple straps that span in the right-to-left direction) wherein a second subset of straps comprises one or more straps selected from the second set; wherein straps in the second subset have a taut configuration with a third length spanning the bed or mattress and a slack configuration with a fourth length spanning the bed or mattress; (Smith: [0069] talks about slack and taut configurations for all of its straps.) wherein the fourth length is greater than the third length; (Smith: [0069] this would be inherent since as the straps are tightened the length of the straps is decreased as more of the strap is wound into the motor and the fourth length is more because more of the strap is available outside the motor thus increasing the length of available strap for use) wherein straps in the second subset are moved from the taut configurations to the slack configurations, or vice versa, by one or more motors selected from the at least one motor; (Smith: [0069]) wherein different second subsets are selected at different times to create low-pressure areas with different sizes and/or locations on the bed or mattress; wherein the selection of straps in the second subset is based at least partly on predetermined timing, a position of the person's body, data from infrared sensors, data from stretch sensors, and/or data from pressure sensors; (Smith: [0069] “Assume that a patient is resting on bed 800 and that there the attached strap sensors have detected six pressure points 805, 810, 815, 820, 825, and 830 which might correspond to a patient's shoulders, hips, and heels, respectively. Then, for example with respect to pressure point 830, it is likely that straps 860 and 865 bear most of the weight. Thus, preferably those straps would be loosened and others in the vicinity would be tightened.” Wherein the straps make low-pressure areas at different locations on the bed where sensors determine that loosening is needed) wherein a low-pressure area is an area on the bed or mattress where pressure exerted by the bed or mattress on the person's body is reduced relative to other areas of the bed or mattress; and wherein a low-pressure area is formed where the first and second subsets overlap when straps in the first and second subsets are in their slack configurations. (Smith: [0069] the examiner notes that loosening a strap would inherently create low-pressure areas. FIG 8 of Smith shows the overlapping of straps 860 and 865, refer to the location of the sensors (805, 810, 815, 820, 825) which are placed on the overlap between the two straps.)

	Smith does not appear to disclose a plurality of hollow sheathes which contain straps in the first set of flexible straps and straps in the second set of flexible straps, wherein a hollow sheath is stationary and prevents a strap from abrading the person’s body and/or pulling a bottom sheet when the strap moves.
	However, Gotti discloses a plurality of hollow sheathes which contain straps. (Gotti: FIGS. 5 and 9 (25, 25G, 25A), wherein FIG. 5 shows one side having a set of straps and the other side having the other set of straps. Refer to page 5 first paragraph for discussion about a strap in a sheath)
	The examiner notes that the teachings of both Smith and Gotti would read on the limitation ” in the first set of flexible straps and straps in the second set of flexible straps, wherein a hollow sheath is stationary and prevents a strap from abrading the person’s body and/or pulling a bottom sheet when the strap moves” since Gotti discloses the sheath in which the straps are placed in, Smith discloses the straps in accordance to the specific arrangement and configuration required by the claim in earlier limitations. Furthermore, the addition of such a sheath would protect the strap and prevent the strap itself from abrading the person’s body because it is positioned within the sheath as taught by Gotti.
	It would have been obvious for one having ordinary skill in the art to modify the straps of Smith by introducing a sheath to cover them as taught by Gotti in order to effectively protect the straps and prevent the straps from abrading against a user causing discomfort in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673